





EXHIBIT 10(e)
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) by and between The
Sherwin-Williams Company, an Ohio corporation (“Sherwin-Williams” or the
“Company”), and Aaron Erter (“Executive”), is effective as of the Effective Date
defined below. In consideration of the promises provided for in this Agreement,
Sherwin-Williams and Executive agree as follows:
1.
Employment. Sherwin-Williams agrees to continue to employ Executive according to
the terms and conditions of this Agreement, and Executive agrees to continue
such employment for the Agreement Term (as defined in Section 2 below).



2.Term. Subject to earlier termination pursuant to Section 6, the term of
employment of Executive, pursuant to this Agreement, commenced effective on
August 1, 2017 (the “Effective Date”), and shall continue through August 1, 2019
(the “Agreement Term”). In the event the Agreement Term should expire and
Executive continues in the employ of Sherwin-Williams and/or its subsidiaries
thereafter, any continuation of Executive’s employment with the Company or any
of its subsidiaries beyond the Agreement Term shall constitute an at-will
employment relationship and shall not be deemed to extend any of the provisions
of this Agreement, except as otherwise expressly provided herein. The
Executive’s employment with the Company and/or its subsidiaries during the
Agreement Term and any period thereafter shall be the “Employment Term” and with
his last day of employment with the Company and its subsidiaries being the “Date
of Termination.”


3.Duties. During the Agreement Term, Executive shall serve as President of
Sherwin-Williams’ Consumer Brands Group, subject at all times to the direction
and control of Sherwin-Williams’ management, and shall have such duties and
responsibilities as are usual and customary to the accomplishment of Executive’s
role, as well as such duties and responsibilities as may be assigned to
Executive from time-to-time by the appropriate officer or officers or
supervisory personnel of Sherwin-Williams. During the Employment Term, Executive
shall devote his full business time, energy, experience and talents to the
business of Sherwin-Williams and its affiliates, as applicable, and will not
engage in any other employment activities for any direct or indirect
remuneration without written approval of Sherwin-Williams’ Chief Executive
Officer.


4.Location of Services. Executive’s current employment location is Chicago,
Illinois. Such employment location may be changed during the Employment Term if
the parties mutually agree in writing to another location acceptable to both
parties. If at any time the employment location agreed upon requires Executive’s
relocation, Sherwin-Williams will relocate Executive to such location at
Sherwin-Williams’ expense, pursuant to Sherwin-Williams’ standard practices for
the relocation of similarly situated executives. The timeline and circumstances
of such relocation are subject to mutual agreement by both parties.


5.Compensation and Benefits. During the Agreement Term, Executive shall be
entitled to the following compensation and employee benefits.


(a)Base Salary. As compensation for his services hereunder and in consideration
for Executive’s other agreements hereunder, Executive shall receive a base
salary, payable in equal installments in accordance with Sherwin-Williams’
payroll procedures, at an annual rate of $500,000, subject to review and
adjustment in accordance with Sherwin-Williams’ normal performance evaluation
practices (“Base Salary”).


(b)Bonus and Equity Grants. Executive shall participate in Sherwin-Williams’
long-term incentive programs, which include regular grants of equity awards such
as options and restricted stock units, in accordance with Sherwin-Williams’
equity grant practices for similarly situated executives generally. Executive’s
annual bonus under The Sherwin-Williams Company 2007 Executive Annual
Performance Bonus Plan (the “Performance Plan”) shall be designed and
administered in accordance with Sherwin-Williams’ practices for similarly
situated executives generally. Executive shall also be entitled to two special
cash bonuses: (a) $228,800, payable in June 2018, subject to Executive’s
continued employment with Sherwin-Williams through May 31, 2018, and (b)
$228,800, payable in June 2019, subject to Executive’s continued employment with
Sherwin-Williams through May 31, 2019.


(c)Benefits. Executive shall be eligible to participate in the employee benefit
plans or programs made available by Sherwin-Williams to similarly situated
executives generally from time-to-time, pursuant to the terms and conditions of
such plans and programs and all applicable laws. For the avoidance of doubt,
nothing in this Agreement shall diminish Executive’s benefits under The Valspar
Corporation Employee Health Plan, as amended and restated, or any successor plan
thereto.







--------------------------------------------------------------------------------





(d)Business Expenses. Executive shall be entitled to receive prompt
reimbursement for all reasonable business expenses actually incurred by
Executive in performing Executive’s duties hereunder. All payments under this
Section 5(d) will be made in accordance with the business expense reimbursement
policy established by Sherwin-Williams from time to time and subject to receipt
by Sherwin-Williams of appropriate documentation.


6.Termination of Employment.


(a)Termination Events. Executive’s employment hereunder and the Agreement Term
may be terminated at any time (i) by Sherwin-Williams with Cause (as defined
herein), (ii) by Sherwin-Williams without Cause on 30 days written notice to
Executive, (iii) by Sherwin-Williams due to Executive’s Disability (as defined
herein) on 30 days written notice to Executive, (iv) by Executive for Good
Reason (as defined herein), (v) by Executive without Good Reason on 30 days
written notice to Sherwin-Williams (which notice may be waived by
Sherwin-Williams in its discretion, in which case, such termination shall be
effective immediately upon Sherwin-Williams’ receipt of notice from Executive),
or (vi) without action by Sherwin-Williams, Executive or any other person or
entity, immediately upon Executive’s death. If Executive’s employment is
terminated for any reason under this Section 6, Sherwin-Williams shall be
obligated to pay or provide Executive (or his estate, as applicable) in a lump
sum within 30 days following such termination, or at such time prescribed by any
applicable plan: (i) any base salary payable to Executive pursuant to this
Agreement, accrued up to and including the Date of Termination, (ii) any
employee benefits and annual bonus compensation to which Executive is entitled,
and has been determined to be due and payable by the Company’s Board of
Directors (or a committee thereof), upon termination of his employment with
Sherwin-Williams in accordance with the terms and conditions of the applicable
plans of Sherwin-Williams, (iii) reimbursement of any unreimbursed business
expenses incurred by Executive prior to his Date of Termination pursuant to
Section 5 hereof, and (iv) payment for accrued but unused vacation time as of
the Date of Termination, in accordance with Sherwin-Williams’ vacation policy
((i)-(iv) collectively, the “Accrued Amounts”).


(b)By Sherwin-Williams without Cause or by Executive for Good Reason. If
Executive’s employment is terminated by Sherwin-Williams without Cause, or by
Executive for Good Reason (in each case, other than a termination due to
Executive’s death or Disability), Executive shall be entitled to receive the
following amounts as severance (subject to Section 6(d)):


(i)Severance Payments.


(A)    if such termination occurs before May 31, 2019:
(1) an amount equal to two times the sum of Executive’s annual Base Salary and
target annual bonus under the Performance Plan for the year in which employment
termination occurs; and
(2) an amount equal to Executive’s target annual bonus under the Performance
Plan for the calendar year of such termination, pro-rated based on the number of
days Executive was actively employed by Sherwin-Williams during such year, with
the amounts under (1) and (2), as applicable, each being paid in a lump sum cash
payment within 30 days after the Date of Termination; or
(B)    if such termination occurs on or after May 31, 2019, and prior to July
18, 2019:
(1) an amount equal to one times the sum of Executive’s annual base salary and
the annual target bonus, in each case, as in effect on May 31, 2017; and
(2) an amount equal to one-half of Executive’s annual target bonus, as in effect
on May 31, 2017, pro-rated based on the number of days Executive was actively
employed by Sherwin-Williams during the calendar year in which such termination
occurs,
with the amounts determined under (1) and (2), as applicable, each being paid in
a lump sum cash payment within 30 days after the Date of Termination;
(C)    if such termination occurs on or after July 18, 2019, Executive shall be
eligible to receive severance in accordance with the severance plans and
programs of Sherwin-Williams available to similarly situated executives
generally according to the terms of those plans and programs; and
(ii)Outplacement. Sherwin-Williams shall provide Executive with outplacement
services in accordance with its practices for similarly situated executives
generally.







--------------------------------------------------------------------------------





(c)Death or Disability. If Executive’s employment is terminated by reason of
Executive’s death or Disability during the Agreement Term, Executive (or his
estate, as applicable) shall be entitled to receive the following amounts as
severance: (i) an amount equal to two times the sum of Executive’s annual Base
Salary and the target annual bonus under the Performance Plan for the year in
which employment termination occurs; and (ii) an amount equal to Executive’s
target annual bonus under the Performance Plan for the calendar year of such
termination, pro-rated based on the number of days Executive was actively
employed by Sherwin-Williams during such year, with the amounts under (i) and
(ii), as applicable, each being paid in a lump-sum cash payment within 30 days
after the Date of Termination.


(d)Release. Notwithstanding anything herein to the contrary, Sherwin-Williams
shall not be obligated to make any payment under Sections 6(b) or (c) of this
Agreement unless (i) prior to the 60th day following the Date of Termination,
Executive (or his estate) executes a release of claims against Sherwin-Williams
and its affiliates in a form provided by Sherwin-Williams (the “Release”); and
(ii) any applicable revocation period has expired during such 60-day period
without Executive (or his estate) revoking such release. To the extent Executive
is required to sign a Release to receive any amount under Section 6 deemed to be
“deferred compensation” for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the 60-day period allotted to sign
(and not revoke) the Release starts in one calendar year and ends in the
following calendar year, such payments will be made in the second calendar year,
notwithstanding when the Release is executed and becomes irrevocable.


(e)Interaction With Other Sherwin-Williams Severance Programs. For the avoidance
of doubt, if Executive receives payments and benefits pursuant to this
Agreement, Executive shall not be entitled to any severance pay or benefits
under any other severance plan or program of Sherwin-Williams. As provided in
Section 6(b), beginning on July 18, 2019, Executive shall be eligible to
participate in severance plans and programs of Sherwin-Williams available to
similarly situated executives generally according to the terms of those plans
and programs.


(f)Definitions. For purposes of this Agreement:


(i)“Cause” means: (A) any act or conduct on the part of Executive which
constitutes fraud; (B) any use or misappropriation of Sherwin-Williams’ or its
affiliates funds, assets or property for any personal or other improper purpose;
(C) an act of moral turpitude or dishonesty by, or a felony conviction of,
Executive, whether or not such act was committed in connection with
Sherwin-Williams’ business; (D) any deliberate or willful refusal to follow any
lawful directive of the person(s) to whom Executive reports; (E) any deliberate
or willful refusal to follow Sherwin-Williams’ policies or procedures; or (F)
any deliberate or willful breach of this Agreement.


(ii)“Disability” means the absence of Executive from Executive’s duties with
Sherwin-Williams on a full-time basis for 90 consecutive business days, or 90
business days during any period of 120 consecutive business days, as a result of
incapacity due to mental or physical illness that is determined to be total and
permanent by a physician selected by Sherwin-Williams or its insurers and
acceptable to Executive or Executive’s legal representative (agreement as to
acceptability shall not be unreasonably withheld).


(iii)“Good Reason” means, in the absence of the prior written consent of
Executive: (A) a material diminution in Executive’s title or a materially
adverse diminution in Executive’s duties, authorities, or responsibilities; (B)
a material reduction of Executive’s total target annual compensation; or (C) any
other material breach by Sherwin-Williams of this Agreement; provided, however,
that none of the events described in this sentence shall constitute Good Reason
unless and until: (1) Executive reasonably determines in good faith that a Good
Reason condition has occurred; (2) Executive has notified Sherwin-Williams in
writing describing in reasonable detail the occurrence of one or more Good
Reason events within 30 days of such occurrence; (3) Sherwin-Williams fails to
cure such Good Reason event within 60 days after its receipt of such written
notice, and Executive has cooperated in good faith with Sherwin-Williams’
efforts to cure such condition; (4) notwithstanding such efforts, the Good
Reason condition continues to exist, and (5) Executive terminates his employment
within 90 days after the occurrence of the applicable Good Reason event.


7.Successors. This Agreement is personal to the Executive, and shall not be
assignable by Executive without the prior written consent of Sherwin-Williams.
This Agreement shall be binding upon Sherwin-Williams and its successors and
assigns.


8.Code Section 409A. The intent of the parties is that payments and benefits
under this Agreement comply with, or be exempt from, Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. Notwithstanding any provision of this
Agreement to the contrary, in the event that Executive is a “specified employee”
within the meaning of 409A (as determined in accordance with the methodology
established by Sherwin-Williams as in effect on the Date of Termination) (a
“Specified Employee”), any payments or benefits that are considered
non-qualified deferred compensation under 409A payable under this Agreement on
account of a “separation from service”, in each case, during the six-month
period immediately following the Date





--------------------------------------------------------------------------------





of Termination shall instead be paid, or provided, as the case may be, as soon
as practicable following the first business day after the date that is six
months following Executive’s “separation from service” within the meaning of
409A (the “Delayed Payment Date”). For purposes of 409A, Executive’s right to
receive any installment payments pursuant to this Agreement shall be treated as
a right to receive a series of separate and distinct payments. In no event may
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement that is considered nonqualified deferred
compensation. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
409A, (i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit; (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year; and (iii) such payments
shall be made on or before the last day of Executive’s taxable year following
the taxable year in which the expense occurred.


9.Complete Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein, and supersedes
all prior employment agreements, with the exception of any continuing
confidentiality or other restrictive covenant agreements (with any undefined
terms therein to be defined as provided herein), and also supersedes any
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereto in respect of the subject matter contained herein.


10.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Ohio, without reference to principles
of conflict of laws.


11.Notice. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:


If to Executive:
At Executive’s residence address as maintained by the Company in the regular
course of its business for payroll purposes.



If to Sherwin-Williams:
The Sherwin-Williams Company

101 Prospect Avenue, N.W.
Cleveland, Ohio 44115
Attention: Senior Vice President - Human Resources


With a copy to:
The Sherwin-Williams Company
101 Prospect Avenue, N.W.
Cleveland, Ohio 44115
Attention: General Counsel
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
12.Miscellaneous. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement. Executive shall perform all services in
accordance with the policies, procedures and rules established by
Sherwin-Williams. In addition, Executive shall comply with all laws, rules and
regulations that are generally applicable to Sherwin-Williams or its
subsidiaries or affiliates and their respective employees, directors and
officers. Sherwin-Williams may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes or social security charges
as shall be required to be withheld pursuant to any applicable law or
regulation. Sherwin-Williams does not guarantee any tax result with respect to
payments or benefits provided hereunder. Executive is responsible for all taxes
owed with respect to all such payments and benefits.


13.Cooperation. During the Employment Term and thereafter, Executive shall
cooperate with Sherwin-Williams and its subsidiaries and affiliates and be
reasonably available to Sherwin-Williams with respect to continuing and/or
future matters related to Executive’s employment period with Sherwin-Williams
and/or its subsidiaries or affiliates, whether such matters are
business-related, legal, regulatory or otherwise (including, without limitation,
Executive appearing at Sherwin-Williams’ request to give testimony without
requiring service of a subpoena or other legal process, volunteering to
Sherwin-Williams all pertinent information and turning over to Sherwin-Williams
all relevant documents which are or may come into Executive’s possession).
Following termination of Executive’s employment with Sherwin-Williams,
Sherwin-Williams shall reimburse Executive for all reasonable out of pocket
expenses incurred by Executive in rendering such services that are approved by
Sherwin-Williams.
[SIGNATURES ON FOLLOWING PAGE]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.
AARON ERTER
/s/ Aaron Erter


THE SHERWIN-WILLIAMS COMPANY
By: /s/ Thomas P. Gilligan
Thomas P. Gilligan
Senior Vice President - Human Resources







